Name: 93/401/EEC: Commission Decision of 16 June 1993 deferring, as regards the import of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Directive 92/34/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  plant product;  agricultural activity;  marketing
 Date Published: 1993-07-21

 Avis juridique important|31993D040193/401/EEC: Commission Decision of 16 June 1993 deferring, as regards the import of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Directive 92/34/EEC Official Journal L 177 , 21/07/1993 P. 0028 - 0028COMMISSION DECISION of 16 June 1993 deferring, as regards the import of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Directive 92/34/EEC(93/401/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular Article 16 (2) thereof, Whereas the schedule referred to in Article 4 of the said Directive has not yet been established; whereas, as a consequence, there were no Community conditions in force on 1 January 1993; Whereas the normal trade pattern of Member States should not be interrupted and they should be allowed to continue to import propagating material and fruit plants produced in third countries; Whereas the deferring of the date shall be made on a country-by-country basis, taking into account the programme for assessing the conditions prevalent in the respective third countries; Whereas it has been impossible to set up such programme, in the absence of Community conditions; whereas for the time limit being the date of 1 January 1993 must be deferred for third countries in general; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, as provided for in Article 21 of the said Directive, HAS ADOPTED THIS DECISION: Article 1 The date referred to in Article 16 (2), first subparagraph of Directive 92/34/EEC is hereby deferred until 31 December 1993. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 10.